
	

113 HR 687 RH: Southeast Arizona Land Exchange and Conservation Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 121
		113th CONGRESS
		1st Session
		H. R. 687
		[Report No.
		  113–167]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 14, 2013
			Mr. Gosar (for
			 himself, Mrs. Kirkpatrick,
			 Mr. Salmon,
			 Mr. Schweikert, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 22, 2013
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 14, 2013
		
		
			
		
		A BILL
		To facilitate the efficient extraction of
		  mineral resources in southeast Arizona by authorizing and directing an exchange
		  of Federal and non-Federal land, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Southeast Arizona Land Exchange
			 and Conservation Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Definitions.
					Sec. 4. Land exchange.
					Sec. 5. Conveyance and management of
				non-Federal land.
					Sec. 6. Value adjustment payment to United
				States.
					Sec. 7. Withdrawal.
					Sec. 8. Apache leap.
					Sec. 9. Miscellaneous provisions.
				
			2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the land exchange
			 furthers public objectives referenced in section 206 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716) including—
					(A)promoting significant job
			 and other economic opportunities in a part of the State of Arizona that has a
			 long history of mining, but is currently experiencing high unemployment rates
			 and economic difficulties;
					(B)facilitating the
			 development of a world-class domestic copper deposit capable of meeting a
			 significant portion of the annual United States demand for this strategic and
			 important mineral, in an area which has already been subject to mining
			 operations;
					(C)significantly enhancing
			 Federal, State, and local revenue collections in a time of severe governmental
			 budget shortfalls;
					(D)securing Federal
			 ownership and protection of land with significant fish and wildlife,
			 recreational, scenic, water, riparian, cultural, and other public
			 values;
					(E)assisting more efficient
			 Federal land management via Federal acquisition of land for addition to the Las
			 Cienegas and San Pedro National Conservation Areas, and to the Tonto and
			 Coconino National Forests;
					(F)providing opportunity for
			 community expansion and economic diversification adjacent to the towns of
			 Superior, Miami, and Globe, Arizona; and
					(G)protecting the cultural
			 resources and other values of the Apache Leap escarpment located near Superior,
			 Arizona; and
					(2)the land exchange is,
			 therefore, in the public interest.
				(b)PurposeIt
			 is the purpose of this Act to authorize, direct, facilitate, and expedite the
			 exchange of land between Resolution Copper and the United States.
			3.DefinitionsIn this Act:
			(1)Apache
			 leapThe term Apache
			 Leap means the approximately 807 acres of land depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2013–Apache Leap and dated February 2013.
			(2)Federal
			 landThe term Federal land means the approximately
			 2,422 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2013–Federal Parcel–Oak Flat and dated February 2013.
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(4)Non-Federal
			 landThe term
			 non-Federal land means the parcels of land owned by Resolution
			 Copper that are described in section 5(a) and, if necessary to equalize the
			 land exchange under section 4, section 4(e)(2)(A)(i).
			(5)Oak flat
			 campgroundThe term
			 Oak Flat Campground means the approximately 50 acres of land
			 comprising approximately 16 developed campsites depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2013–Oak Flat
			 Campground and dated February 2013.
			(6)Oak flat withdrawal
			 areaThe term Oak Flat
			 Withdrawal Area means the approximately 760 acres of land depicted on
			 the map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2013–Oak Flat Withdrawal Area and dated February 2013.
			(7)Resolution
			 copperThe term Resolution Copper means Resolution
			 Copper Mining, LLC, a Delaware limited liability company, including any
			 successor, assign, affiliate, member, or joint venturer of Resolution Copper
			 Mining, LLC.
			(8)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(9)StateThe
			 term State means the State of Arizona.
			(10)TownThe
			 term Town means the incorporated town of Superior, Arizona.
			4.Land exchange
			(a)In
			 generalSubject to the provisions of this Act, if Resolution
			 Copper offers to convey to the United States all right, title, and interest of
			 Resolution Copper in and to the non-Federal land, the Secretary is authorized
			 and directed to convey to Resolution Copper, all right, title, and interest of
			 the United States in and to the Federal land.
			(b)Conditions on
			 acceptanceTitle to any non-Federal land conveyed by Resolution
			 Copper to the United States under this Act shall be in a form that—
				(1)is acceptable to the
			 Secretary, for land to be administered by the Forest Service and the Secretary
			 of the Interior, for land to be administered by the Bureau of Land Management;
			 and
				(2)conforms to the title
			 approval standards of the Attorney General of the United States applicable to
			 land acquisitions by the Federal Government.
				(c)Consultation with
			 indian tribesIf not undertaken prior to enactment of this Act,
			 within 30 days of the date of enactment of this Act, the Secretary shall engage
			 in government-to-government consultation with affected Indian tribes concerning
			 issues related to the land exchange, in accordance with applicable laws
			 (including regulations).
			(d)Appraisals
				(1)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary and
			 Resolution Copper shall select an appraiser to conduct appraisals of the
			 Federal land and non-Federal land in compliance with the requirements of
			 section 254.9 of title 36, Code of Federal Regulations.
				(2)Requirements
					(A)In
			 generalExcept as provided in subparagraph (B), an appraisal
			 prepared under this subsection shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
						(i)the Uniform Appraisal
			 Standards for Federal Land Acquisitions; and
						(ii)the Uniform Standards of
			 Professional Appraisal Practice.
						(B)Final appraised
			 valueAfter the final appraised values of the Federal land and
			 non-Federal land are determined and approved by the Secretary, the Secretary
			 shall not be required to reappraise or update the final appraised value—
						(i)for a period of 3 years
			 beginning on the date of the approval by the Secretary of the final appraised
			 value; or
						(ii)at all, in accordance
			 with section 254.14 of title 36, Code of Federal Regulations (or a successor
			 regulation), after an exchange agreement is entered into by Resolution Copper
			 and the Secretary.
						(C)ImprovementsAny
			 improvements made by Resolution Copper prior to entering into an exchange
			 agreement shall not be included in the appraised value of the Federal
			 land.
					(D)Public
			 reviewBefore consummating the land exchange under this Act, the
			 Secretary shall make the appraisals of the land to be exchanged (or a summary
			 thereof) available for public review.
					(3)Appraisal
			 informationThe appraisal prepared under this subsection shall
			 include a detailed income capitalization approach analysis of the market value
			 of the Federal land which may be utilized, as appropriate, to determine the
			 value of the Federal land, and shall be the basis for calculation of any
			 payment under section 6.
				(e)Equal value land
			 exchange
				(1)In
			 generalThe value of the Federal land and non-Federal land to be
			 exchanged under this Act shall be equal or shall be equalized in accordance
			 with this subsection.
				(2)Surplus of Federal land
			 value
					(A)In
			 generalIf the final appraised value of the Federal land exceeds
			 the value of the non-Federal land, Resolution Copper shall—
						(i)convey additional
			 non-Federal land in the State to the Secretary or the Secretary of the
			 Interior, consistent with the requirements of this Act and subject to the
			 approval of the applicable Secretary;
						(ii)make a cash payment to
			 the United States; or
						(iii)use a combination of
			 the methods described in clauses (i) and (ii), as agreed to by Resolution
			 Copper, the Secretary, and the Secretary of the Interior.
						(B)Amount of
			 paymentThe Secretary may accept a payment in excess of 25
			 percent of the total value of the land or interests conveyed, notwithstanding
			 section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(b)).
					(C)Disposition and use of
			 proceedsAny amounts received
			 by the United States under this subparagraph shall be deposited in the fund
			 established under Public Law 90–171 (commonly known as the Sisk
			 Act; 16 U.S.C. 484a) and shall be made available, in such amounts as
			 are provided in advance in appropriation Acts, to the Secretary for the
			 acquisition of land for addition to the National Forest System.
					(3)Surplus of non-Federal
			 landIf the final appraised value of the non-Federal land exceeds
			 the value of the Federal land—
					(A)the United States shall
			 not make a payment to Resolution Copper to equalize the value; and
					(B)the surplus value of the
			 non-Federal land shall be considered to be a donation by Resolution Copper to
			 the United States.
					(f)Oak flat withdrawal
			 area
				(1)PermitsSubject
			 to the provisions of this subsection and notwithstanding any withdrawal of the
			 Oak Flat Withdrawal Area from the mining, mineral leasing, or public land laws,
			 the Secretary, upon enactment of this Act, shall issue to Resolution
			 Copper—
					(A)if so requested by
			 Resolution Copper, within 30 days of such request, a special use permit to
			 carry out mineral exploration activities under the Oak Flat Withdrawal Area
			 from existing drill pads located outside the Area, if the activities would not
			 disturb the surface of the Area; and
					(B)if so requested by
			 Resolution Copper, within 90 days of such request, a special use permit to
			 carry out mineral exploration activities within the Oak Flat Withdrawal Area
			 (but not within the Oak Flat Campground), if the activities are conducted from
			 a single exploratory drill pad which is located to reasonably minimize visual
			 and noise impacts on the Campground.
					(2)ConditionsAny
			 activities undertaken in accordance with this subsection shall be subject to
			 such reasonable terms and conditions as the Secretary may require.
				(3)TerminationThe
			 authorization for Resolution Copper to undertake mineral exploration activities
			 under this subsection shall remain in effect until the Oak Flat Withdrawal Area
			 land is conveyed to Resolution Copper in accordance with this Act.
				(g)CostsAs
			 a condition of the land exchange under this Act, Resolution Copper shall agree
			 to pay, without compensation, all costs that are—
				(1)associated with the land exchange and any
			 environmental review document under subsection (j); and
				(2)agreed to by the
			 Secretary.
				(h)Use of Federal
			 landThe Federal land to be conveyed to Resolution Copper under
			 this Act shall be available to Resolution Copper for mining and related
			 activities subject to and in accordance with applicable Federal, State, and
			 local laws pertaining to mining and related activities on land in private
			 ownership.
			(i)Intent of
			 CongressIt is the intent of Congress that the land exchange
			 directed by this Act shall be consummated not later than one year after the
			 date of enactment of this Act.
			(j)Environmental
			 complianceCompliance with
			 the requirements of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) under this Act shall be as follows:
				(1)Prior to commencing
			 production in commercial quantities of any valuable mineral from the Federal
			 land conveyed to Resolution Copper under this Act (except for any production
			 from exploration and mine development shafts, adits, and tunnels needed to
			 determine feasibility and pilot plant testing of commercial production or to
			 access the ore body and tailing deposition areas), Resolution Copper shall
			 submit to the Secretary a proposed mine plan of operations.
				(2)The Secretary shall,
			 within 3 years of such submission, complete preparation of an environmental
			 review document in accordance with section 102(2) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4322(2)) which shall be used as the basis for all
			 decisions under applicable Federal laws, rules and regulations regarding any
			 Federal actions or authorizations related to the proposed mine and mine plan of
			 operations of Resolution Copper, including the construction of associated
			 power, water, transportation, processing, tailings, waste dump, and other
			 ancillary facilities.
				5.Conveyance and
			 management of non-Federal land
			(a)ConveyanceOn
			 receipt of title to the Federal land, Resolution Copper shall simultaneously
			 convey—
				(1)to the Secretary, all
			 right, title, and interest that the Secretary determines to be acceptable in
			 and to—
					(A)the approximately 147
			 acres of land located in Gila County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2013–Non-Federal
			 Parcel–Turkey Creek and dated February 2013;
					(B)the approximately 148
			 acres of land located in Yavapai County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2013–Non-Federal
			 Parcel–Tangle Creek and dated February 2013;
					(C)the approximately 149
			 acres of land located in Maricopa County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2013–Non-Federal
			 Parcel–Cave Creek and dated February 2013;
					(D)the approximately 640
			 acres of land located in Coconino County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2013–Non-Federal
			 Parcel–East Clear Creek and dated February 2013; and
					(E)the approximately 110
			 acres of land located in Pinal County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2013–Apache Leap
			 South End and dated February 2013; and
					(2)to the Secretary of the
			 Interior, all right, title, and interest that the Secretary of the Interior
			 determines to be acceptable in and to—
					(A)the approximately 3,050 acres of land
			 located in Pinal County, Arizona, identified as Lands to DOI as
			 generally depicted on the map entitled Southeast Arizona Land Exchange
			 and Conservation Act of 2013–Non-Federal Parcel–Lower San Pedro River
			 and dated February 2013;
					(B)the approximately 160 acres of land located
			 in Gila and Pinal Counties, Arizona, identified as Lands to DOI
			 as generally depicted on the map entitled Southeast Arizona Land
			 Exchange and Conservation Act of 2013–Non-Federal Parcel–Dripping
			 Springs and dated February 2013; and
					(C)the approximately 940 acres of land located
			 in Santa Cruz County, Arizona, identified as Lands to DOI as
			 generally depicted on the map entitled Southeast Arizona Land Exchange
			 and Conservation Act of 2013–Non-Federal Parcel–Appleton Ranch and
			 dated February 2013.
					(b)Management of acquired
			 land
				(1)Land acquired by the
			 Secretary
					(A)In
			 generalLand acquired by the Secretary under this Act
			 shall—
						(i)become part of the
			 national forest in which the land is located; and
						(ii)be administered in
			 accordance with the laws applicable to the National Forest System.
						(B)Boundary
			 revisionOn the acquisition of land by the Secretary under this
			 Act, the boundaries of the national forest shall be modified to reflect the
			 inclusion of the acquired land.
					(C)Land and water
			 conservation fundFor purposes of section 7 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 4601–9), the boundaries of a national
			 forest in which land acquired by the Secretary is located shall be deemed to be
			 the boundaries of that forest as in existence on January 1, 1965.
					(2)Land acquired by the
			 Secretary of the interior
					(A)San pedro national
			 conservation area
						(i)In
			 generalThe land acquired by the Secretary of the Interior under
			 subsection (a)(2)(A) shall be added to, and administered as part of, the San
			 Pedro National Conservation Area in accordance with the laws (including
			 regulations) applicable to the Conservation Area.
						(ii)Management
			 planNot later than 2 years after the date on which the land is
			 acquired, the Secretary of the Interior shall update the management plan for
			 the San Pedro National Conservation Area to reflect the management requirements
			 of the acquired land.
						(B)Dripping
			 springsLand acquired by the Secretary of the Interior under
			 subsection (a)(2)(B) shall be managed in accordance with the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and applicable land
			 use plans.
					(C)Las cienegas national
			 conservation areaLand acquired by the Secretary of the Interior
			 under subsection (a)(2)(C) shall be added to, and administered as part of, the
			 Las Cienegas National Conservation Area in accordance with the laws (including
			 regulations) applicable to the Conservation Area.
					(c)Surrender of
			 rightsIn addition to the conveyance of the non-Federal land to
			 the United States under this Act, and as a condition of the land exchange,
			 Resolution Copper shall surrender to the United States, without compensation,
			 the rights held by Resolution Copper under the mining laws and other laws of
			 the United States to commercially extract minerals under Apache Leap.
			6.Value adjustment payment
			 to United States
			(a)Annual production
			 reporting
				(1)Report
			 requiredAs a condition of
			 the land exchange under this Act, Resolution Copper shall submit to the
			 Secretary of the Interior an annual report indicating the quantity of locatable
			 minerals produced during the preceding calendar year in commercial quantities
			 from the Federal land conveyed to Resolution Copper under section 4. The first
			 report is required to be submitted not later than February 15 of the first
			 calendar year beginning after the date of commencement of production of
			 valuable locatable minerals in commercial quantities from such Federal land.
			 The reports shall be submitted February 15 of each calendar year
			 thereafter.
				(2)Sharing reports with
			 stateThe Secretary shall make each report received under
			 paragraph (1) available to the State.
				(3)Report
			 contentsThe reports under paragraph (1) shall comply with any
			 recordkeeping and reporting requirements prescribed by the Secretary or
			 required by applicable Federal laws in effect at the time of production.
				(b)Payment on
			 productionIf the cumulative production of valuable locatable
			 minerals produced in commercial quantities from the Federal land conveyed to
			 Resolution Copper under section 4 exceeds the quantity of production of
			 locatable minerals from the Federal land used in the income capitalization
			 approach analysis prepared under section 4(d), Resolution Copper shall pay to
			 the United States, by not later than March 15 of each applicable calendar year,
			 a value adjustment payment for the quantity of excess production at the same
			 rate assumed for the income capitalization approach analysis prepared under
			 section 4(d).
			(c)State law
			 unaffectedNothing in this section modifies, expands, diminishes,
			 amends, or otherwise affects any State law relating to the imposition,
			 application, timing, or collection of a State excise or severance tax.
			(d)Use of funds
				(1)Separate
			 fundAll funds paid to the
			 United States under this section shall be deposited in a special fund
			 established in the Treasury and shall be available, in such amounts as are
			 provided in advance in appropriation Acts, to the Secretary and the Secretary
			 of the Interior only for the purposes authorized by paragraph (2).
				(2)Authorized
			 useAmounts in the special
			 fund established pursuant to paragraph (1) shall be used for maintenance,
			 repair, and rehabilitation projects for Forest Service and Bureau of Land
			 Management assets.
				7.WithdrawalSubject to valid existing rights, Apache
			 Leap and any land acquired by the United States under this Act are withdrawn
			 from all forms of—
			(1)entry, appropriation, or
			 disposal under the public land laws;
			(2)location, entry, and
			 patent under the mining laws; and
			(3)disposition under the
			 mineral leasing, mineral materials, and geothermal leasing laws.
			8.Apache leap
			(a)Management
				(1)In
			 generalThe Secretary shall manage Apache Leap to preserve the
			 natural character of Apache Leap and to protect archeological and cultural
			 resources located on Apache Leap.
				(2)Special use
			 permitsThe Secretary may issue to Resolution Copper special use
			 permits allowing Resolution Copper to carry out underground activities (other
			 than the commercial extraction of minerals) under the surface of Apache Leap
			 that the Secretary determines would not disturb the surface of the land,
			 subject to any terms and conditions that the Secretary may require.
				(3)Fences;
			 signageThe Secretary may allow use of the surface of Apache Leap
			 for installation of fences, signs, monitoring devices, or other measures
			 necessary to protect the health and safety of the public, protect resources
			 located on Apache Leap, or to ensure that activities conducted under paragraph
			 (2) do not affect the surface of Apache Leap.
				(b)Plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with affected Indian tribes, the Town,
			 Resolution Copper, and other interested members of the public, shall prepare a
			 management plan for Apache Leap.
				(2)ConsiderationsIn
			 preparing the plan under paragraph (1), the Secretary shall consider whether
			 additional measures are necessary to—
					(A)protect the cultural,
			 archaeological, or historical resources of Apache Leap, including permanent or
			 seasonal closures of all or a portion of Apache Leap; and
					(B)provide access for
			 recreation.
					(c)Mining
			 activitiesThe provisions of this section shall not impose
			 additional restrictions on mining activities carried out by Resolution Copper
			 adjacent to, or outside of, the Apache Leap area beyond those otherwise
			 applicable to mining activities on privately owned land under Federal, State,
			 and local laws, rules and regulations.
			9.Miscellaneous
			 provisions
			(a)Revocation of orders;
			 withdrawal
				(1)Revocation of
			 ordersAny public land order that withdraws the Federal land from
			 appropriation or disposal under a public land law shall be revoked to the
			 extent necessary to permit disposal of the land.
				(2)WithdrawalOn
			 the date of enactment of this Act, if the Federal land or any Federal interest
			 in the non-Federal land to be exchanged under section 4 is not withdrawn or
			 segregated from entry and appropriation under a public land law (including
			 mining and mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C.
			 1001 et seq.)), the land or interest shall be withdrawn, without further action
			 required by the Secretary concerned, from entry and appropriation. The
			 withdrawal shall be terminated—
					(A)on the date of
			 consummation of the land exchange; or
					(B)if Resolution Copper
			 notifies the Secretary in writing that it has elected to withdraw from the land
			 exchange pursuant to section 206(d) of the Federal Land Policy and Management
			 Act of 1976, as amended (43 U.S.C. 1716(d)).
					(3)Rights of resolution
			 copperNothing in this Act shall interfere with, limit, or
			 otherwise impair, the unpatented mining claims or rights currently held by
			 Resolution Copper on the Federal land, nor in any way change, diminish,
			 qualify, or otherwise impact Resolution Copper’s rights and ability to conduct
			 activities on the Federal land under such unpatented mining claims and the
			 general mining laws of the United States, including the permitting or
			 authorization of such activities.
				(b)Maps, estimates, and
			 descriptions
				(1)Minor
			 errorsThe Secretary concerned and Resolution Copper may correct,
			 by mutual agreement, any minor errors in any map, acreage estimate, or
			 description of any land conveyed or exchanged under this Act.
				(2)ConflictIf
			 there is a conflict between a map, an acreage estimate, or a description of
			 land in this Act, the map shall control unless the Secretary concerned and
			 Resolution Copper mutually agree otherwise.
				(3)AvailabilityOn
			 the date of enactment of this Act, the Secretary shall file and make available
			 for public inspection in the Office of the Supervisor, Tonto National Forest,
			 each map referred to in this Act.
				
	
		July 22, 2013
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
